Case 3:20-cv-00210-BAS-AHG Document 9-2 Filed 03/06/20 PageID.110 Page 1 of 4



   1 SARAH DE DIEGO (SBN 239321)
       sarah@dediego.law
   2 DE DIEGO LAW LLC
       1607 Ave Juan Ponce de Leon
   3 Cobian Plaza GM06
       San Juan, PR 00909
   4 Telephone: (310) 980-8116
       Facsimile: (866) 774-7817
   5
       LAURA LEIGH GEIST (SBN 180826)
   6 laura.geist@dentons.com
       DENTONS US LLP
   7 1999 Harrison Street, Suite 1300
       Oakland, CA 94612
   8 Telephone: (415) 882-5000
       Facsimile: (415) 882-0300
   9
       NATHAN L. GARROWAY (Pro Hac Vice Applicant)
  10 nathan.garroway@dentons.com
       DENTONS US LLP
  11 303 Peachtree Street, NE, Suite 5300
       Atlanta, GA 30308-3265
  12 Telephone: (404) 527-4000
       Facsimile: (404) 527-4198
  13
       JUDITH SHOPHET SIDKOFF (SBN 267048)
  14 judith.sidkoff@dentons.com
       DENTONS US LLP
  15 601 South Figueroa Street, Suite 2500
       Los Angeles, CA 90017-5704
  16 Telephone: (213) 623-9300
       Facsimile: (213) 623-9924
  17
       Attorneys for Defendant
  18 ASSURANCE IQ, INC.
  19                             UNITED STATES DISTRICT COURT
  20                        SOUTHERN DISTRICT OF CALIFORNIA
  21

  22 ASHLEY NICHOLS, individually and                CASE NO. 3:20-cv-00210-BAS-AHG
       on behalf of all others similarly situated,
  23
                    Plaintiff,                       CLASS ACTION
  24
       vs.                                           DECLARATION OF TOM
  25
       ASSURANCE IQ, INC. d/b/a                      CROWDER IN SUPPORT OF
  26 MedicarePlan.com; and DOES 1-100,               DEFENDANT ASSURANCE IQ,
       inclusive,                                    LLC’S MOTION TO DISMISS
  27                                                 COMPLAINT FOR LACK OF
                    Defendants.                      PERSONAL JURISDICTION
  28                                                 PURSUANT TO FED. R. CIV. P.
                                                     12(B)(2)
                                     DECLARATION OF [INSERT] IN SUPPORT OF ASSURANCE IQ, LLC’S
                                         MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
Case 3:20-cv-00210-BAS-AHG Document 9-2 Filed 03/06/20 PageID.111 Page 2 of 4



   1

                                                     Action Filed: October 18, 2019
   2                                                 Removed;
                                                     Trial Date;
                                                                   Janua^ 31,2020
                                                                   None S(et
   3

   4
                               DECLARATION OF TOM CROWDER
   5

             I, Tom Crowder, declare as follows:
  6
             1.     I am the Controller of Assurance IQ, LLC. As Controller, my duties
   7

   8
       include responsibility for managing and maintaining financial reporting, planning,
  9
       payroll and controls. Based on my position and duties, I am familiar with and have

  10
       personal loiowledge, or have obtained knowledge from others within Assurance, of

  11
       Assurance IQ, LLC’s corporate structure and other matters described herein.
             2.     Assurance IQ, LLC is a Washington limited liability company with its
  12

  13
       principal place of business located in the State of Washington. Assurance IQ, LLC

  14
       was formerly known as Assurance IQ,Inc., which was a Washington corporation with

  15
       its principal place of business located in the State of Washington. Assurance IQ,

  16
       LLC’s sole member is Prudential Financial, Inc., a publicly traded company.
             3.    Assurance IQ, LLC (“Assurance”) has offices in Washington, Florida,
  17

       Pennsylvania, Illinois and Canada.
  18
             4.    Assurance has no offices in California.
  19
             5.    Assurance has 135 employees located across the United States, 15
 20

 21
       employees in Canada and engages independent contractors in various locations.
             6.    Five of Assurance’s 150 employees (less than 4%)work remotely from
 22

 23
       California. Four of these work from home in California (with occasional trips to
 24
       Assurance’s offices in Washington and Florida) providing support services, including
 25
       technical support, to insurance agents that utilize Assurance’s online insurance

 26
       platform. The fifth employee is the Chief Growth Officer at Assurance’s Bellevue

 27
       office but is allowed to work remotely, including from his home in California,
 28
       approximately half of the time.
                                                 2

                             DECLARATION OF TOM CROWDER IN SUPPORT OF ASSURANCE IQ, LLC’S
                                         MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
Case 3:20-cv-00210-BAS-AHG Document 9-2 Filed 03/06/20 PageID.112 Page 3 of 4



   1         7.
                    Assurance does not own, use or possess any real estate, property, assets,
   2
       mailing address, bank accounts or any other assets in California.
   3         8.
                    Assurance is not registered with the California Secretary of State and
   4
       does not have a registered agent in California nor maintain an address for service of
   5
       process in California. As required by law. Assurance is licensed with all 50 States to
   6
       provide insurance services.
   7         9.     Assurance files state income tax returns in 38 states, including
   8
       California. However, Assurance did not owe any tax in California for 2018 or 2019
   9
       nor pay any tax related to the Plaintiff. There was no revenue or profit generated from
  10
       the two emails allegedly received by Plaintiff.
  11

  12
             I declare under penalty of perjury that the foregoing is true and correct.
  13
             Executed on March 6, 2020, at Bellevue, Washington.
  14

  15

  16

  17

  18

  19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                 3

                              DECLARATION OF TOM CROWDER IN SUPPORT OF ASSURANCE IQ, LLC’S
                                        MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
Case 3:20-cv-00210-BAS-AHG Document 9-2 Filed 03/06/20 PageID.113 Page 4 of 4



   1                                    PROOF OF SERVICE
   2        I am employed in the County of Los Angeles, State of California. I am over the
   3 age of eighteen and not a party to the within action; my business address is 601 South

   4 Figueroa Street, Suite 2500, Los Angeles, California 90017.

   5        I hereby certify that on March 6, 2020, I electronically filed the foregoing
   6 DECLARATION OF TOM CROWDER IN SUPPORT OF DEFENDANT

   7 ASSURANCE IQ, LLC’S MOTION TO DISMISS COMPLAINT FOR LACK

   8 OF PERSONAL JURISDICTION PURSUANT TO FED. R. CIV. P. 12(B)(2)

   9 with the Clerk of the Court using the ECF system which will send notification of such

  10 filing to the following parties:

  11
                                Abbas Kazerounian, Esq.
  12                            ak@kazlg.com
                                Clark R. Conforti, Esq.
  13
                                clark@kazlg.com
  14                            KAZEROUNI LAW GROUP, APC
                                245 Fischer Avenue, Unit D1
  15
                                Costa Mesa, CA 92626
  16                            Telephone: (800) 400-6808
                                Facsimile: (800) 520-5523
  17

  18        I declare that I am employed in the office of a member of the bar of this Court
  19 at whose direction the service was made.

  20        Executed on March 6, 2020 at Oakland, California.
  21

  22
                                             ____________________________________
  23                                                   Carrie M. Rice
  24

  25

  26

  27

  28
                                              4
                             DECLARATION OF TOM CROWDER IN SUPPORT OF ASSURANCE IQ, LLC’S
                                      MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
